DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As per the instant Application having Application number 17/032,198 the examiner acknowledges the applicant's submission of the preliminary amendment dated 05/20/2022. At this point, claim 5 has been amended. Claims 10, 14-15, 17, 20, and 26-32 have been previously cancelled. Claims 1-9, 11-13, 16-19, and 21-25 are pending.

Response to Arguments
Applicant's arguments filed 05/20/2022 have been fully considered but they are not persuasive.
Applicant’s first argument regarding claim 1:
Oh does not disclose transmitting model data MOD or model information from the storage device 200 to the host device 100, responsive to a get command received from the host device 100, as would be necessary to meet the features of claim 1. Oh does not disclose the features of claim 1 as asserted by the Examiner.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., from the storage device 200 to the host device 100) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 1 recites “wherein the storage controller, upon receiving from a host device a get command for extracting the model information from the memory device, is further configured to transmit the model information to the host device…” Nowhere does the claim recite that there is this transmission that occurs from a storage device to an external separate host device. The claim merely recites that a transmission of model information occurs to the host device upon receiving a get command for extracting a model information from the memory device. Oh describes this transmission by selecting, storing, and loading a model for execution upon request by a host in paragraphs [0028] and [0032].

Applicant’s argument second regarding claim 1:
The Examiner thus apparently interpreted model selection module 234 of storage device 200 in Fig. 1 of Oh as the host device of claim 1, As noted above, during the telephone interview the Examiner asserted that a processor or controller within storage device 200 of Oh may broadly be interpreted as the host device of claim 1…
Moreover, as described in paragraph [0027] of Oh, the model selection module 234 includes memories or registers and stores the model data MOD of each of the plurality of models therein, and in response to the model selection request MSR loads the model data MOD of the selected model to the model execution processor 240. 
Model selection module 234 in Fig. 1 of Oh can not be interpreted as the host device of claim 1, because it does not transmit a getcommand, and does not receive model information_MLOD, as would be necessary to meet the features of claim 1.
Applicant’s argument is not persuasive because the selecting and storing of the model in the storage device as described in paragraphs [0028] and [0032] of Oh is the storing model information of a machine learning model in a storage device. And the selecting and loading of the model to the storage device in response to a model selection by a host as described by Oh in paragraph [0032] is the receiving from a host device a get command for extracting the model information from the memory device, is further configured to transmit the model information to the host device.

Applicant’s third argument regarding claim 1:
The prior art as relied upon does not teach or suggest all the limitations of claim 1. The Office Action does not provide the necessary motivation to modify Oh in view of Therene et al. to meet all the features of claim 1, and does not articulate reasoning with some rational underpinning to support a legal conclusion of obviousness. Applicants therefore respectfully submit that the storage device of claim 1 would not have been obvious in view of the prior art taken singularly or together, and that the above noted rejection of claims 1, 2 and 5-9 is improper for at least these reasons.
Applicant’s second argument is not persuasive because it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Oh and Therene before him or her, to modify the teachings of Oh to include the teachings of Therene in order to have an AI model that can be “configured or trained for a respective internal task or device-level operation of the storage controller, such as data migration, garbage collection, wear leveling, thermal control, or the like” (see Therene paragraph [0058]) so as to increase performance, reliability, and accuracy of the models and storage devices of Oh.

Applicant’s argument regarding claim 2:
With further regard to this rejection, since Oh does not disclose a get  command for extracting model information from a memory device, the prior art as taken together fails to disclose a get command comprising a command identifier and an identifier of a machine learning model as would be necessary to meet the features of claim 2. Applicants respectfully submit that the rejection of claim 2 is improper for at least these additional reasons.
Applicant’s argument is not persuasive because the selecting and storing of the model in the storage device as described in paragraphs [0028] and [0032] of Oh is the storing model information of a machine learning model in a storage device. And the selecting and loading of the model to the storage device in response to a model selection by a host as described by Oh in paragraph [0032] is the receiving from a host device a get command for extracting the model information from the memory device includes that of identification because a selection of a model takes place. The very selection of Oh is command identification of a selection, and an identification of a model for selection.

Applicants argument regarding claim 5:
Oh thus fails to meet the features of claim 5 asserted by the Examiner.  Applicants respectfully submit that the rejection of claim 5 is improper for at least these additional reasons…
Accordingly, contrary to the Examiner's assertion, Oh transmits the model selection signal MS R2 from the host device 100 to the storage device 200, not model data MOI.
Oh thus fails to meet the features of claim 5 asserted by the Examiner.
Applicant’s argument is not persuasive for the reasons outlined above regarding applicant’s arguments for claims 1 and 2. 
Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., , Oh transmits the model selection signal MS R2 from the host device 100 to the storage device 200, not model data MOI) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 5 recites “wherein the storage controller, upon receiving from the host device a put command for arrangement of the model information and upon receiving new model information, is further configured to store the new model information in the memory device in response to the put command.” Oh describes putting new model information into a memory device in response to a put command in paragraphs [0053], [0054] and [0059] through the selecting of suitable models for the storage device based on requests of Oh (see especially paragraph [0059]: “The host device 100 may send (e.g., direct, propose, or recommend) a model, which is classified as being suitable for the storage device 200, to the storage device 200 through the second model selection request MSR2”). This selecting of a suitable model for a storage device of Oh is the “wherein the storage controller, upon receiving from the host device a put command for arrangement of the model information and upon receiving new model information, is further configured to store the new model information in the memory device in response to the put command” as recited in claim 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over OH (US 2019/0114078 A1, hereinafter Oh) in view of Therene et al., (US 2020/0133898 A1, hereinafter Therene).
Regarding claim 1:
Oh shows:
“A storage device comprising: a memory device storing model information of a machine learning model;” (Paragraph [0028]: “The model execution processor 240 receives the model data MOD from the model selection module 234. The model execution processor 240 executes the selected model by executing the model data MOD. For example, the model execution processor 240 may schedule tasks corresponding to an access request from the host device 100, and background tasks or foreground tasks for managing the storage device 200, based on the selected model.” And in paragraph [0032]: “In operation S120, the model classifier 160 of the host device 100 sends the model selection request MSR indicating the selected model to the storage device 200. In operation S130, the model selection module 234 of the storage device 200 loads model data MOD of the selected model on the model execution processor 240.” – The selecting and storing of the model in the storage device of Oh is the storing model information of a machine learning model in a storage device.)
“and a storage controller configured to control an operation of the storage device using the machine learning model,” (Paragraph [0028]: “The model execution processor 240 receives the model data MOD from the model selection module 234. The model execution processor 240 executes the selected model by executing the model data MOD. For example, the model execution processor 240 may schedule tasks corresponding to an access request from the host device 100, and background tasks or foreground tasks for managing the storage device 200, based on the selected model.” And in paragraph [0032]: “In operation S120, the model classifier 160 of the host device 100 sends the model selection request MSR indicating the selected model to the storage device 200. In operation S130, the model selection module 234 of the storage device 200 loads model data MOD of the selected model on the model execution processor 240.” – The scheduling of tasks based on the model of Oh is the controlling of an operation of the storage device using the machine learning model.)
“wherein the storage controller, upon receiving from a host device a get command for extracting the model information from the memory device, is further configured to transmit the model information to the host device” (Paragraph [0028]: “The model execution processor 240 receives the model data MOD from the model selection module 234. The model execution processor 240 executes the selected model by executing the model data MOD. For example, the model execution processor 240 may schedule tasks corresponding to an access request from the host device 100, and background tasks or foreground tasks for managing the storage device 200, based on the selected model.” And in paragraph [0032]: “In operation S120, the model classifier 160 of the host device 100 sends the model selection request MSR indicating the selected model to the storage device 200. In operation S130, the model selection module 234 of the storage device 200 loads model data MOD of the selected model on the model execution processor 240.” – The selecting and loading of the model to the storage device of Oh is the receiving from a host device a get command for extracting the model information from the memory device, is further configured to transmit the model information to the host device.)
But Oh does not appear to explicitly recite “wherein the model information is changed as a model training operation of the storage controller is performed.”
However, Therene teaches “wherein the model information is changed as a model training operation of the storage controller is performed.” (Paragraph [0058]: “FIG. 4 illustrates at 400 an example configuration of an AI engine and persistent memory for implementing multiple AI models. In some aspects, an AI engine 132 may include or have access to multiple AI models 134 that are configured or trained to assist with or optimize different respective operations or tasks of a storage media controller. The AI models 134 may be stored in a persistent storage media of the storage system, such as the storage media 124 or an internal memory of the storage controller 126 (not shown). In this example, the AI models 134 are stored on the NAND flash devices 204, such as those implemented by the SSD 202 of FIG. 2. Here, the AI models 134 include multiple AI models, which are shown as AI model A 134-1 through AI model N 134-n, where n is any suitable integer. Each of the AI models 134 may be configured or trained for a respective internal task 328 or device-level operation of the storage controller, such as data migration, garbage collection, wear leveling, thermal control, or the like. Alternately or additionally, an AI model 134 may be configured or trained to assist with multiple internal tasks 328 of the FTL 324 storage controller 126.” – The training and configuring of AI models for tasks of operations of the storage controller of Therene is the model information is changed as a model training operation of the storage controller is performed because the training and configuring of the of the model is updating the model and thus updating and changing the model information.)
Oh and Therene are analogous in the arts because both Oh and Therene describe using models with managing storage devices.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Oh and Therene before him or her, to modify the teachings of Oh to include the teachings of Therene in order to have an AI model that can be “configured or trained for a respective internal task or device-level operation of the storage controller, such as data migration, garbage collection, wear leveling, thermal control, or the like” (see Therene paragraph [0058]) so as to increase performance, reliability, and accuracy of the models and storage devices of Oh.

Regarding claim 2:
Oh and Therene teach the system of claim 1 as claimed and specified above.
And Oh shows “wherein the get command comprises a command identifier and an identifier of the machine learning model.”  (Paragraph [0028]: “The model execution processor 240 receives the model data MOD from the model selection module 234. The model execution processor 240 executes the selected model by executing the model data MOD. For example, the model execution processor 240 may schedule tasks corresponding to an access request from the host device 100, and background tasks or foreground tasks for managing the storage device 200, based on the selected model.” And in paragraph [0032]: “In operation S120, the model classifier 160 of the host device 100 sends the model selection request MSR indicating the selected model to the storage device 200. In operation S130, the model selection module 234 of the storage device 200 loads model data MOD of the selected model on the model execution processor 240.” – The selecting of the model to perform tasks of Oh is the identifying of the machine learning model with commands. The very selection of Oh is command identification of a selection, and an identification of a model for selection.)

Regarding claim 5:
Oh and Therene teach the system of claim 1 as claimed and specified above.
And Oh shows “wherein the storage controller, upon receiving from the host device a put command for arrangement of the model information and upon receiving new model information, is further configured to store the new model information in the memory device in response to the put command.” (Paragraph [0053]: “In an embodiment, the model classifier 160 is created using machine learning. In an embodiment, the model classifier 160 receives the host environment information HEI and classifies a model suitable for the storage device 200 based on the host environment information HEI. The model classifier 160 sends a first model selection request MSR1 including the information of the classified models to the device interface 170.” And in paragraph [0054]: “As shown in table 5, the model classifier 160 may classify probability of performance centered and balance the highest. The model classifier 160 may send the first model selection request MSR1 to the device interface 170 so as to select a model corresponding to the performance centered and balance. For example, a balanced expected load may mean that the number of reads is expected to be equal to the number of writes or that the amount of resources used to perform the reads is expected to be the same as the amount of resources used to perform the writes.” And in paragraph [0059]: “As described above, the host device 100 may perform machine learning-based model classification based on the tendency of the user and the environment of the host device 100. The host device 100 may send (e.g., direct, propose, or recommend) a model, which is classified as being suitable for the storage device 200, to the storage device 200 through the second model selection request MSR2” – The selecting of suitable models for the storage device and to the storage device based on requests of Oh is the receiving from the host device a put command for arrangement of the model information and upon receiving new model information, is further configured to store the new model information in the memory device in response to the put command.)

Regarding claim 6:
Oh and Therene teach the system of claim 5 as claimed and specified above.
And Oh shows “wherein the put command comprises a command identifier, a command option comprising information indicative of how to arrange the new model information, and an identifier of a machine learning model corresponding to the new model information.” (Paragraph [0053]: “In an embodiment, the model classifier 160 is created using machine learning. In an embodiment, the model classifier 160 receives the host environment information HEI and classifies a model suitable for the storage device 200 based on the host environment information HEI. The model classifier 160 sends a first model selection request MSR1 including the information of the classified models to the device interface 170.” And in paragraph [0054]: “As shown in table 5, the model classifier 160 may classify probability of performance centered and balance the highest. The model classifier 160 may send the first model selection request MSR1 to the device interface 170 so as to select a model corresponding to the performance centered and balance. For example, a balanced expected load may mean that the number of reads is expected to be equal to the number of writes or that the amount of resources used to perform the reads is expected to be the same as the amount of resources used to perform the writes.” And in paragraph [0059]: “As described above, the host device 100 may perform machine learning-based model classification based on the tendency of the user and the environment of the host device 100. The host device 100 may send (e.g., direct, propose, or recommend) a model, which is classified as being suitable for the storage device 200, to the storage device 200 through the second model selection request MSR2” and in paragraph [0060]: “FIG. 4 is a flowchart illustrating an example in which the model classifier 160 generates the first model selection request MSR1. Referring to FIGS. 3 and 4, in operation S210, the model classifier 160 classifies a model. For example, the model classifier 160 may perform classification depending on a predefined time period. As another example, the model classifier 160 may perform classification depending on a request of the user or an external device.” In paragraph [0061]: “In operation S220, the model classifier 160 determines whether a probability of a selected model (e.g., a model having the highest probability) is greater than a threshold. For example, the threshold may be set by the model classifier 160. As another example, the threshold may be set by the user or the external device. The threshold may be stored in the user configuration register 116.” And in paragraph [0062]: “If the probability of the selected model is greater than the threshold, the model classifier 160 generates the first model selection request MSR1. That is, on the basis of the selected model, the model classifier 160 maintains a previous model or requests selection of a new model through the first model selection request MSR1. For example, in the case where a previous model is maintained, the model classifier 160 may skip generation of the first model selection request MSR1.” – The selection of a model based off of performances and that is suitable for the device of Oh is the put command that includes command identifier a command option comprising information indicative of how to arrange the new model information because the suitability of the device based on model itself is the command identifier, and the selecting of the model based on suitability is the arranging of the model. The selecting of a specific model of Oh is the use of an identifier of a machine learning model corresponding to the new model information.)

Regarding claim 7:
Oh and Therene teach the system of claim 5 as claimed and specified above.
But Oh does not appear to explicitly recite “wherein in a case where a training degree of a machine learning model corresponding to the new model information is less than a reference value, the storage controller is further configured to train the machine learning model corresponding to the new model information using the new model information, and store model information modified by the training of the machine learning model corresponding to the new model information in the memory device.”
However, Therene teaches “wherein in a case where a training degree of a machine learning model corresponding to the new model information is less than a reference value, the storage controller is further configured to train the machine learning model corresponding to the new model information using the new model information, and store model information modified by the training of the machine learning model corresponding to the new model information in the memory device.” (Paragraph [0058]: “FIG. 4 illustrates at 400 an example configuration of an AI engine and persistent memory for implementing multiple AI models. In some aspects, an AI engine 132 may include or have access to multiple AI models 134 that are configured or trained to assist with or optimize different respective operations or tasks of a storage media controller. The AI models 134 may be stored in a persistent storage media of the storage system, such as the storage media 124 or an internal memory of the storage controller 126 (not shown). In this example, the AI models 134 are stored on the NAND flash devices 204, such as those implemented by the SSD 202 of FIG. 2. Here, the AI models 134 include multiple AI models, which are shown as AI model A 134-1 through AI model N 134-n, where n is any suitable integer. Each of the AI models 134 may be configured or trained for a respective internal task 328 or device-level operation of the storage controller, such as data migration, garbage collection, wear leveling, thermal control, or the like. Alternately or additionally, an AI model 134 may be configured or trained to assist with multiple internal tasks 328 of the FTL 324 storage controller 126.” And in paragraph [0087]: “With respect to refining or retraining an AI model, the following discussion may apply to either as these operations may be implemented with same or similar operations. For example, an AI model may be refined when the AI model is robust or already trained for a sufficient length of time on data meaningful to a corresponding user. In other cases, the AI model may be retrained if the AI model is not accurate with respect to best parameters for a specific user of the device. Refinement of the AI model may include a partial update of model parameters, such as a number of layers in the model or modifying parameters in a given layer of a DNN. With respect to retraining, most or all of the AI model may be adjusted, such as with an introduction, extension, or removal of various parameters, weights, or layers of a DNN. In various aspects, the firmware of the storage controller 126, AI engine 132, or AI engine driver 310 may retrain or refine one or more of the AI models 134.” – The determining to retrain an AI model if not accurate for the device and to store the AI model in the device of Therene is the use of a training degree of a machine learning model corresponding to the new model information is less than a reference value, the storage controller is further configured to train the machine learning model corresponding to the new model information using the new model information, and store model information modified by the training of the machine learning model corresponding to the new model information in the memory device.)

Regarding claim 8:
Oh and Therene teach the system of claim 5 as claimed and specified above.
But Oh does not appear to explicitly recite “wherein the storage controller is further configured to store the new model information in the memory device according to a result of comparing a model reliability of a machine learning model corresponding to the new model information and a model reliability of the machine learning model corresponding to the model information stored in the memory device.”
However, Therene teaches “wherein the storage controller is further configured to store the new model information in the memory device according to a result of comparing a model reliability of a machine learning model corresponding to the new model information and a model reliability of the machine learning model corresponding to the model information stored in the memory device.” (Paragraph [0087]: “With respect to refining or retraining an AI model, the following discussion may apply to either as these operations may be implemented with same or similar operations. For example, an AI model may be refined when the AI model is robust or already trained for a sufficient length of time on data meaningful to a corresponding user. In other cases, the AI model may be retrained if the AI model is not accurate with respect to best parameters for a specific user of the device. Refinement of the AI model may include a partial update of model parameters, such as a number of layers in the model or modifying parameters in a given layer of a DNN. With respect to retraining, most or all of the AI model may be adjusted, such as with an introduction, extension, or removal of various parameters, weights, or layers of a DNN. In various aspects, the firmware of the storage controller 126, AI engine 132, or AI engine driver 310 may retrain or refine one or more of the AI models 134.” – The determining to retrain an AI model if not accurate for the device and to store the AI model in the device of Therene is the storing of a new model information in the memory device according to a result of comparing a model reliability of a machine learning model corresponding to the new model information and a model reliability of the machine learning model corresponding to the model information stored in the memory device.)

Regarding claim 9:
Oh and Therene teach the system of claim 1 as claimed and specified above.
But Oh does not appear to explicitly recite “wherein upon receiving from the host device a model training command, the storage controller is further configured to train the machine learning model in response to the model training command.”
However, Therene teaches “wherein upon receiving from the host device a model training command, the storage controller is further configured to train the machine learning model in response to the model training command.” (Paragraph [0087]: “With respect to refining or retraining an AI model, the following discussion may apply to either as these operations may be implemented with same or similar operations. For example, an AI model may be refined when the AI model is robust or already trained for a sufficient length of time on data meaningful to a corresponding user. In other cases, the AI model may be retrained if the AI model is not accurate with respect to best parameters for a specific user of the device. Refinement of the AI model may include a partial update of model parameters, such as a number of layers in the model or modifying parameters in a given layer of a DNN. With respect to retraining, most or all of the AI model may be adjusted, such as with an introduction, extension, or removal of various parameters, weights, or layers of a DNN. In various aspects, the firmware of the storage controller 126, AI engine 132, or AI engine driver 310 may retrain or refine one or more of the AI models 134.” – The determining to retrain an AI model if not accurate for the device and to store the AI model in the device of Therene is the upon receiving from the host device a model training command, the storage controller is further configured to train the machine learning model in response to the model training command.)

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As per claim 3, 
Though OH (US 2019/0114078 A1), part of the prior art of record, teaches the storing of machine model information into a storage device in paragraphs [0028] and [0032] through the selecting and loading a model into a storage device.
And though Therene et al., (US 2020/0133898 A1), part of the prior art made of record, teaches the use of model parameters, model data, and training of models in paragraph [0058] through the configuration of an AI model for a NAND flash device.
And though Khan et al., (US 2021/0064941 A1), part of the prior art made of record, teaches the storing of a model in a storage device and the use of a meta data of a storage device through the storing of a machine learning model based on an error term into a memory in paragraph [0033]. 
The primary reason for marking of allowable subject matter of dependent claim 3, in the instant application, is the combination with the inclusion in these claims of the limitations of a system comprising:
“wherein the model information comprises model data and model metadata, wherein the model data comprises a model architecture of the machine learning model and model parameters of the machine learning model, and wherein the model metadata comprises information about an accuracy of the machine learning model and a training degree of the machine learning model.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach the storing of a model information, model data, model training, and the storing of machine model, it does not teach receiving of machine model metadata of the machine learning model from the machine model information extracted from a memory device and wherein the model metadata comprises information about an accuracy of the machine learning model AND a training degree of the machine learning model.
Dependent claim(s) 4 are allowable at least for the reasons recited above as including all of the limitations of the allowable dependent base claim 3 upon which claim 4 depends.

Claims 11-13, 16, 18-19, and 21-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As per claim 11: 
Though OH (US 2019/0114078 A1), part of the prior art of record, teaches the storing of machine model information into a storage device in paragraphs [0028] and [0032] through the selecting and loading a model into a storage device.
And though Therene et al., (US 2020/0133898 A1), part of the prior art made of record, teaches the use of model parameters, model data, and training of models in paragraph [0058] through the configuration of an AI model for a NAND flash device.
And though Khan et al., (US 2021/0064941 A1), part of the prior art made of record, teaches the storing of a model in a storage device and the use of a meta data of a storage device through the storing of a machine learning model based on an error term into a memory in paragraph [0033]. 
The primary reason for marking of allowable subject matter of independent claim 11, in the instant application, is the combination with the inclusion in these claims of the limitations of a system comprising:
“and a host device configured to manage operations of the first storage device and the second storage device, wherein the host device is further configured to transmit to the first storage device a get command for extracting the model information when the first storage device is in a fail state,
… wherein the model information is changed as a model training operation inside the first storage device is performed.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach the storing of a model information, model data, model training, and the storing of machine model, it does not teach extracting model information when a first storage device is in a fail state and wherein the model information is changed as a model training operation inside that same first storage device is being performed.
Dependent claim(s) 12-13, 16, and 18-19 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claim 11 upon which claims 12-13, 16, and 18-19 depend.

As per claim 21: 
Though OH (US 2019/0114078 A1), part of the prior art of record, teaches the storing of machine model information into a storage device in paragraphs [0028] and [0032] through the selecting and loading a model into a storage device.
And though Therene et al., (US 2020/0133898 A1), part of the prior art made of record, teaches the use of model parameters, model data, and training of models in paragraph [0058] through the configuration of an AI model for a NAND flash device.
And though Khan et al., (US 2021/0064941 A1), part of the prior art made of record, teaches the storing of a model in a storage device and the use of a meta data of a storage device through the storing of a machine learning model based on an error term into a memory in paragraph [0033]. 
The primary reason for marking of allowable subject matter of independent claim 21, in the instant application, is the combination with the inclusion in these claims of the limitations of a method comprising:
“the operating method comprising: determining, by the host device, that a first storage device from among the plurality of storage devices and that stores model information of a machine learning model is in a fail state; transmitting, by the host device, a get command for extracting the model information to the first storage device; transmitting, by the first storage device, the model information to the host device in response to the get command; and rearranging, by the host device, the model information in a second storage device from among the plurality of storage devices other than the first storage device.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach the storing of a model information, model data, model training, and the storing of machine model, it does not teach extracting model information when a first storage device is in a fail state, transmitting the model information by a first storage device, and then rearranging, by the host device, the model information in a second storage device from among the plurality of storage devices other than the first storage device.
Dependent claim(s) 22-25 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claim 21 upon which claims 22-25 depend.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Khan et al., (US 2021/0064941 A1) teaches the storing of a model in a storage device of claims 1, 11, and 21 and the use of a failure of a storage device of claims 11 and 21 through the storing of a machine learning model based on an error term into a memory in paragraph [0033]. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138. The examiner can normally be reached M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANE D. WOOLWINE
Primary Examiner
Art Unit 2124



/SHANE D WOOLWINE/Primary Examiner, Art Unit 2124